Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see pages 1-3 of Applicant’s Remarks, filed 04/07/2022, with respect to the rejection(s) of claim(s) 1-3, 5-13 and 15-23 under the MacFarlane publication as anticipating claims 1, 2, 4, 11, 14, 18, 21 and 22 under 35 U.S.C. 102 and various combinations of MacFarlane and prior art teaching references as making obviousness the subject matter of claims 3,5-10,12,13,15-20 and 23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made over all of the claims in view of indefiniteness under 35 U.S.C. 112 (b) and over 35 U.S.C. 112 (d) for claims 21-23 as below.
Claims 1-3, 5-13 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of independent claims 1, 11 and 19, “in an in-situ manner” is vague and indefinite, (is this reciting the surface configured to directly be exposed to and capture atmospheric water?); “an electrical charge generated across the capture surface” is unclear and ambiguous as to whether the limitations concerns an electrical property of the capture surface, or alternately, concerning structure to generate such electrical charge.
 In each of independent system claims 1 and 19, “wherein the capture surfaces transport the captured atmospheric water…periphery” is vague and indefinite as to whether the limitation concerns a shape or other property of the surface or structure to transport water to the surface periphery; and “wherein the temperature difference is created by heating” is indefinite as to whether structure for unevenly heating the surface is being recited.  
Also in each of claims 1 and 11, “the collected water” lacks antecedent basis and inconsistent with previous recitation of “captured atmospheric water”.
In each of claims 6 and 16, it is unclear if the recited “two or more cavities” refer back to the “at least one cavity” which is introduced in claim 1. 
In claim 17, “the cavities” lacks antecedent basis and is inconsistent with recitation of “at least one cavity” in claim 16.
Also in claim 19, “water collection” in the last clause is inconsistent with previous recitation of “capture atmospheric water” etc. and “the modular frame” lacks antecedent basis and is inconsistent with “a modular, grid-like frame array” of the initial clause of the claim; and recitations of “the capture surface” (singular) in the first two “wherein clauses” lacks antecedent basis and is inconsistent with prior recitation of “a plurality of capture surfaces”. 
In each of claims 21-23 it is unclear whether the claims further limit independent claims 1, 11 and 19, respectively, since “capture surface” and “collection surface” pertaining to atmospheric water have overlapping, similar meanings.
Again in claim 23, “the capture surface” (singular) lacks antecedent basis and is inconsistent with prior recitation of “a plurality of capture surfaces” in claim 19. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In each of claims 21-23 it is unclear whether the claims further limit independent claims 1, 11 and 19, respectively, since “capture surface” and “collection surface” pertaining to atmospheric water have overlapping, similar meanings.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	ALLOWABLE SUBJECT MATTER
Claims 1-3, 5-13 and 15-23 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Independent system claim 1, and corresponding independent method claim 1, and claims dependent therefrom, are now deemed to distinguish over the Applied MacFarlane GB publication for at least the combination of recitations of the collection unit being operable for heating the capture surface of the collection unit, as claimed, such that a temperature differential is created, which in turn transports the captured atmospheric water to a periphery of the capture surface. MacFarlane teaches away from such functionality of a collection unit by instead requiring a cold sink to condense moisture out on hydrophobic or hydrophilic surfaces.
A plurality of prior art references directly pertaining to collection and storage of rainfall or atmospheric moisture have now been considered and made of record with respect to the instant claims. Of particular relevance are documents to Ackerman patent 3,400,515 and Liu PGPUBS Document US 2009/0212051. 
Ackerman discloses a collection unit comprising capture surfaces which are hydrophilic and can be differentially heated and cooled so as to condense out atmospheric water in situ, followed by transporting of such water to one or more storage units coupled to the collection unit; however, the captured water is directed to the interior rather than to the periphery of the capture surface and there is no suggestion of a storage frame of the storage unit each of comprising a storage wall that extends around a periphery of a storage unit cavity, and being fluidly coupled to the collection unit in such manner as to transport the collected water from the collection unit to the storage unit cavity, as recited in claim 1.
Additionally Liu discloses the features of a rain water or atmospheric moisture collection system including collection unit with capture surfaces configured to capture atmospheric water in an in-situ manner, transport the water through one or more filters to a first intermediate storage unit coupled to the collection unit and below the collection unit, with further storage units being fluidly connected and coupled to the system by tubing or piping and optionally having outer storage walls which function as storage frames extending around a periphery of storage unit cavities of such storage frames. However, Liu again lacks suggestion of such storage frame fluidly coupled to any of such storage unit cavities, extending around such cavities and also configured to transport the collected water from collection unit to one or more storage unit cavities. Also in Liu, captured water is funneled inwardly and downwardly from the capture surfaces, rather than outwardly to a periphery of the capture surfaces.
Independent claim 19, and claims dependent therefrom, are now deemed to be distinguished in view of recitation of a modular, grid-like frame array comprising a plurality of tubes that define interiors, with the respective interiors having disposed therein, capture surfaces configured to capture atmospheric water in an in-situ manner, with an electrical charge being generated across the capture surfaces to create a temperature differential of said surfaces and transport the captured atmospheric water to a periphery of the capture surfaces, the system operable for creating the temperature differential by heating of the surfaces, and the surfaces being hydrophobic or hydrophilic. 
Neither MacFarlane of record or newly cited Ackerman or Liu or any other prior art now cited suggests the recitation in claim 19 of a  modular, grid-like frame array comprising a plurality of tubes that define interiors, with the respective interiors having disposed therein, capture surfaces configured to capture atmospheric water in an in-situ manner, with an electrical charge being generated across the capture surfaces to create a temperature differential of said surfaces and transport the captured atmospheric water to a periphery of the capture surfaces, the system operable for creating the temperature differential by heating of the surfaces
Liu teaches to expand a first water collection system by integrating with and adding more units or modules [0028, 0043] and Zwier et al PGPUBS Document US 2016/0108621 teaches a rain water capturing and collecting system in the form of a plurality of chambers arranged in an array on a tray, however no combination of the cited prior art suggests the particular configuration recited in claim 19.
The following prior art is now also made of record and is considered pertinent to applicant's disclosure. Sakikawa et al PGPUBS Document US 2018/0050298 teaches various hydrophobic materials for extracting moisture in a dehumidifier. Zwier et al PGPUBS Document US 2016/0108621 teaches a rain water capturing and collecting system in the form of a plurality of chambers arranged in an array on a tray. King et al PGPUBS Document US 2006/0130654 and Smith et al patent 6,960,243 teach systems for separating moisture from air utilizing heating and adsorption mechanisms. Conrad patent 6,251,172 teaches to purify rain water by a combination of filtration, UV and ozone sterilization. However, none of such prior art is deemed to suggest the combination of features of any of independent claims 1, 11 or 19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
05/02/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778